Citation Nr: 1113479	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable disability rating for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Boston, Massachusetts.

When this case was most recently before the Board in April 2009, it was decided in part and remanded in part.  It has since returned to the Board for further appellate action.


FINDING OF FACT

During the period of this claim, the Veteran's hepatitis C was briefly productive of slight fatigue but otherwise has been asymptomatic; it has not resulted cirrhosis or any incapacitating episodes.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable disability rating for his service-connected hepatitis C.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Veteran was provided VCAA notice in a letter mailed in August 2007 that advised him of the disability-rating and effective-date elements of his claim, and the Veteran had ample opportunity to respond.  

Although the August 2007 letter was sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), VA medical records, and reports of VA compensation and pension (C&P) examinations have been associated with the claims folder.  In the April 2009 remand, the Board instructed the originating agency to undertake appropriate development to obtain any pertinent outstanding records.  Thereafter, the originating agency obtained all available, pertinent VA records.  It was unable to obtain any pertinent, outstanding private records because the Veteran failed to provide the information and authorization necessary for the originating agency to obtain such records.  The Court has held that, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Neither the Veteran nor his representative has identified any available evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a noncompensable rating is warranted for non-symptomatic chronic liver disease, a 10 percent evaluation is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By an August 1994 rating decision, the RO granted service connection for hepatitis C, and assigned a noncompensable rating effective September 8, 1993.  The noncompensable rating has been in effect since that time.  The current claim for an increased rating was received in November 2003.

In response to his claim, the Veteran was afforded a VA examination in March 2004 in which there were no complaints or reported history of vomiting, hematemesis, melena, no signs of liver disease, and no weight gain or weight loss, no history of any steatorrhea, and no history of any malabsorption or malnutrition noted.  The diagnosis was chronic hepatitis C.  

VA medical center (VAMC) records show that the Veteran was started on treatment for hepatitis C in July 2004 with medication.  At that time no nausea, vomiting, or appetite changes were reported but slight fatigue was noted.  In November 2004 his hepatitis C virus (HCV) became undetectable; in November 2005 and December 2006 it was noted that he remained without evidence of HCV as it was resolved; in January and May 2007 it was noted that his hepatitis C treatment was complete.  More recent VAMC records show that the Veteran has a normal appetite, gained weight, and denied referral to a weight loss program.

In response to a July 2007 Board remand, the Veteran was afforded a VA examination in June 2008 in which there were no complaints or reported history of vomiting, hematemesis, melena, and no signs of liver disease.  The diagnosis was hepatitis C.

The Veteran was afforded a VA examination in June 2010 in which the examiner found no evidence of liver disease or cirrhosis at that time.

The medical evidence in this case demonstrates that the Veteran's hepatitis C has been asymptomatic for almost the whole period of this claim.  The only symptom noted was the slight fatigue noted in July 2004.  Neither malaise nor anorexia has been noted, and there have been no incapacitating episodes.  Therefore, the disability picture does not more nearly approximate the criteria for a 10 percent rating than those for a noncompensable rating.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected hepatitis C are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for his hepatitis C and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to a compensable disability rating for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


